Per Curiam.

Appeal from the order of March 8, 1973 dismissed, without costs, as academic. That order was superseded by the order of July 19,1973, granting reargument.
We agree that the judgment clerk’s taxation of costs improperly included in this case the expenses of printing the briefs and record on appeal as a disbursement in the judgment entered by the successful appellant Commissioner of Department of Social Services. There is no provision, either in the New York City Civil Court Act or in this court’s own rules, which "requires” (within the meaning of CPLR 8301, subd [a], par 6) printing of the briefs and record on appeal (22 NYCRR 640.2 [a], CCA, § 1705). Nor can it be said in this case that such printing was a "reasonable and necessary expense” (CCA, § 1908, subd [f]; CPLR 8301, subd [a], par 12). In the context of this litigation, the appellant was profligate in incurring printing costs of over $800 to prosecute an appeal of a $450 judgment. However, inasmuch as appellant was required to reproduce the record by an authorized method to perfect its appeal (22 NYCRR 640.2 [a]), the court below should have allowed as a reasonable and necessary disbursement an amount equal to the cost of an alternative method of reproduction (see CPLR 5529). Accordingly, we remit for a determination on this issue.
Order, entered July 19, 1973 (Sherman, J.), reversed, without costs, and case remanded to Special Term, Part I of the Civil Court of the City of New York, County of New York, for proceedings not inconsistent with this decision.
Concur: Fine, J. P., Frank and Hughes, JJ.